UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2039


JERMAINE CAPEL,

                  Plaintiff – Appellant,

          v.

COMMONWEALTH OF VIRGINIA DEPARTMENT OF SOCIAL SERVICES
DIVISION OF CHILD SUPPORT ENFORCEMENT; NORFOLK JUVENILE AND
DOMESTIC RELATIONS DISTRICT COURT; CHESAPEAKE JUVENILE AND
DOMESTIC RELATIONS DISTRICT COURT,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:15-cv—00227-AWA-LRL)


Submitted:   February 23, 2016              Decided:   April 4, 2016


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jermaine Capel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jermaine        Capel     appeals        the     district      court’s     order

dismissing without prejudice his civil complaint challenging the

calculation of his child support payments.                   For the reasons set

forth below, we affirm.

      Although      the       district     court       dismissed     the     complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (2012) for failure to

state a claim on which relief may be granted after Capel failed

to cure the identified deficiencies in his complaint, we find

that no amendment to the complaint in this case would have cured

the     fact   that     the     district       court     lacked    subject     matter

jurisdiction.       See Cantor v. Cohen, 442 F.3d 196, 202 (4th Cir.

2006)     (noting     “the     long   established        precedent    that     federal

courts are courts of limited jurisdiction and generally abstain

from hearing child custody matters”).

      Moreover, the record reveals that the Chesapeake Juvenile

and Domestic Relations District Court ordered Capel in December

2014 to pay $4620.18 in arrears to support his son.                            Because

Capel appears to be seeking review of this state court order in

federal court, his action is barred under the Rooker-Feldman *

doctrine.



      *D.C. Ct. of Appeals v. Feldman, 460 U.S. 462 (1983);
Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923).



                                           2
    We     therefore     affirm   the   district     court’s    order    on   the

ground that the court lacked jurisdiction to consider Capel’s

claims.     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented    in   the   materials

before    this   court   and   argument     would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                        3